COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION

Appellate case name:        Cedar Hill, Inc. v. Universal Packaging, Inc., and John C.
                            Wylie

Appellate case number:      01-15-00428-CV

Trial court case number:    2015-00901

Trial court:                61st District Court of Harris County

       The Clerk of this Court’s June 4, 2018 Notice of Intent to Reinstate notified the
parties that, because the bankruptcy petition of one of the appellees, Universal Packaging,
Inc., had been closed, unless any party filed a motion to reinstate or a response why this
case should not be reinstated within thirty days of that notice, this Court may reinstate
this appeal. No timely response was filed. Accordingly, the Court directs the Clerk of
this Court to reinstate this appeal as an active case on the Court’s docket. See TEX. R.
APP. P. 8.3(a).

        However, none of the filing, clerk’s record, or reporter’s record fees had been paid
before this case was stayed due to bankruptcy on May 27, 2015. See TEX. R. APP. P. 8.2
(noting that deadlines that had not expired at time appeal was suspended due to
bankruptcy begins anew when proceeding is reinstated under Rule 8.3). Appellant’s May
27, 2015 docketing statement indicated that neither the clerk’s record nor the reporter’s
record had been requested yet. Accordingly, appellant is ORDERED to pay the $195.00
filing fee and to request and pay, or make arrangements to pay, for the clerk’s record fee
and the reporter’s record fee within 30 days of the date of this Order, or this Court may
dismiss this appeal for want of prosecution without further notice. See TEX. R. APP. P. 5,
37.3(b), 42.3(b), (c).

       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                   
Date: July 10, 2018